Mr. Justice Hutchison
delivered the opinion of the court.
In an instrument presented for record to the Registrar of-Arecibo, six contiguous parcels of land were grouped and *613consolidated into one composite tract “containing, according to the muniments of title, 198% cuerdas’-, equivalent to 78 hectares, 41 ares, 84 centiares, and the exact superficial area of which, according to a recent survey made by the surveyor, Arturo Puig Jirau, after sunmmoning the owners of the adjoining properties, is 212 cuerdas, equivalent to 83 hectares, 32 ares, 50 centiares of level and broken land in pasture, coffee groves, plantains and sugar cane.” The instrument further recites that “of the said 212 cuerdas of land 177 are situated in the barrio of Aibonito and 35 in that of Campo Alegre,” and the whole is described in the usual way by bounds. The endorsement of the registrar, in so far as involved herein, is as follows:
“The grouping referred to in this instrument has been made only as to the superficial area of one hundred and ninety-eight and a half acres, at folio 26, volume 34 of Hatillo, property number 1784, 1st registration; and the record is denied as to the remainder of thirteen and a half acres of its entire superficial area inasmuch as it does not appear to have been recorded" in the name of Sebastián Figueroa nor in that of another person.”
The ruling cannot be sustained. Cobb v. Registrar, 12 P. R. R., 211; 1 Galindo (Edition of 1903) p. 581; Odriozola, pp. 774, 775.

Reversed.

Chief Justice Hernandez and Justices Wolf and Aldrey concurred.
Mr. Justice del Toro dissented.